DETAILED ACTION
The following Office Action is in response to the Amendment filed on July 7, 2022 and the Examiner-Initiated Interview held on August 10, 2022.  Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Concerning the “II. Claim Objections” section on page 7 of the Applicant’s Response filed on July 7, 2022, the amendments to claims 1, 3, 7, 9, 15, 18, 19 to address the informalities have obviated the necessity of the objection to the claims.  Therefore, the objections to the claims are withdrawn.
Concerning the “III. Claim Rejections - 35 U.S.C. § 112” section on page 7 of the Applicant’s Response filed on July 7, 2022, the amendment to claims 4-20 to address the issues of indefiniteness have obviated the necessity of the rejections to the claims under 35 U.S.C. §112(b).  Therefore, the rejections are withdrawn.

Response to Arguments
Concerning the “IV. Claim Rejections under 35 U.S.C.  § 102” section on pages 7-8 of the Applicants’ Response filed on July 7, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the Examiner’s Amendment discussed in the Office Action below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Celeste Walker on August 10, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Replaced all claims with the amended claims detailed in the attachment titled “Proposed Examiner’s Amendment (Clean Version) - 16544423” attached hereto

In claim 6 of the attached Proposed Examiner’s Amendment, line 2, between “through the” and “tethers”, replaced [one or more] with --connecting--

In claim 7 of the attached Proposed Examiner’s Amendment, line 1, between “wherein” and “the clot engaging ring elements”, inserted --each of--

In claim 16 of the attached Proposed Examiner’s Amendment, line 1, between “wherein the” and “tethers”, replaced [one or more] with --connecting--

In claim 22 of the attached Proposed Examiner’s Amendment, line 1, between “wherein” and “one or more tethers”, deleted [the]

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest are of record are the Acosta and Aiba et al. (US 6221096) references.  The Acosta reference teaches the claimed invention but does not specifically teach one or more distal apices, one or more proximal apices offset from the one or more distal apices, wherein the plurality of ring elements are attached together by connecting tethers at connection points at at least the one or more proximal apices.  The Acosta reference teaches tethers that attach the ring elements together, but said tethers are not connected at connection points at proximal apices that are offset from distal apicies.  The Aiba reference teaches a device having a plurality of ring elements comprising one or more distal apices and one or more proximal apices offset from the one or more distal apices (Figure 3; 14), wherein tethers are connected at connection points at the proximal apices (Figure 3; 15), but it does not specifically teach the ring elements being attached together via the tethers, instead teaching the tethers being bundled together at their proximal ends (Column 4, Lines 21-29).  Furthermore, no motivation or rationale could be found to modify either of the references to include the missing limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/10/2022